Title: From James Madison to Edmund Pendleton, 12 September 1780
From: Madison, James
To: Pendleton, Edmund

 

Dear Sir
Phila. Sepr. 12th. 1780

I received your favor of the 27th. of August by last week’s post and should not have failed to testify the pleasure with which I embrace your correspondence by an immediate answer had I not understood from Mr. Jones that he proposed to write you the news, and enclose you the paper of the day. In future I shall endeavor to drop you a line by every post, or at least as often as any thing material occurs.
The delay of Ternay’s 2d. division and the report of its being shut up in Brest have brought our hopes from the present campaign very low. They have been a little revived within a few days by sundry concurring information, that a large French fleet from the West Indies is on our coast. This story is the more credible, as pretty certain intelligence has been recd. that the French & Spanish fleets in that quarter[,] instead of going to Jamaica as every body expected and their own movements announced, had separated from each other, and gone into different ports, and as there is no other place after such an event where the former could act with so much advantage as on our coast in conjunction with Ternay. Should this goo[d] news prove true it is to be regretted that Graves did not stay a little longer off Rhode Island, unless he should return to Sandy Hook of which no notice has been received, where[,] as his large ships cannot get into the harbour, they must be an easy prey to the superior force of our Allies.
We have the comfort to find from every successive account from the Southward that the late unfortunate affair in that quarter, although truly distressing, is by no means so fata[l] as was at first held up to us. Our scattered troops are again embodying, and as a sense of shame is now joined to a sense of public danger in the Militia it is to be hoped they will endeavour to cancel their disgrace by extraordinary exertions. Congress have recommended it to Virga. & N. Carolina to form Magazines for a large army, to the former to hasten the march of her new levies, & the latter to take immediate measures for filling her continental line.
Congress have also at length entered seriously on a plan for finally ratifying the confederation. Convinced of the necessity of such a measure, to repress the hopes with which the probable issue of the campaign will inspire our Enemy, as well as to give greater authority & vigor to our public councils, they have recommended in the most pressing terms to the States claiming unappropriated back lands, to cede a liberal portion of them for the general benefit. As these exclusive claims formed the only obstacle with Maryland there is no doubt that a compliance with this recommendation will bring her into the confederation. How far the States holding the back lands may be disposed to give them up cannot be so easily determined. From the sentiments of the most intelligent persons which have come to my knowledge, I own I am pretty sanguine that they will see the necessity of closing the union in too strong a light to oppose the only expedient that can accomplish it.
Another circumstance that ought greatly to encourage us under disappointed expectations from the campaign is the combination of ye maritime powers in support of their neutral rights, and particularly the late insolent and provoking violation of those rights by the English Ships at St. Martin’s[.] It is not probable that the injured will be satisfied without reparations & acknowledgement which the pride of Britain will not submit [to], and if she can ever be embroiled in an altercation with so formidable a league, the result must necessarily be decisively in our favour. Indeed It is not to be supposed after the amazing resources which have been seen in G. Britain when not only deprived of but opposed by her antient colonies, and ye success of the latter in resisting for so long a time the utmost exertion of their resources against her, that the Maritime powers who appear to be so jealous of their rights will ever suffer an event to take place which must very soon expose them to be trampled on at pleasure of G. Britain.
I must beg you once for all to excuse the inaccuracies with which the hurry of the post day will deface my letters.
With sincere regard I am Dr Sir yr. Obt friend and servt.
James Madison Junr.
